The defendant, age nineteen, pleaded guilty to two counts of breaking and entering, *Page 285 
General Statutes § 53-76, which provides for a maximum sentence of four years, and was sentenced to the Connecticut reformatory for an indefinite term on each count, the sentences to run concurrently.
The defendant was visiting the codefendant, who rented a room in a converted house in Torrington. There was an insurance office and a barbershop on the first floor of the building. The defendant broke and entered each place of business by kicking out the door while the codefendant acted as a lookout. About $12 was taken from the insurance office and about $20 from the cash register in the barbershop.
In 1959 the defendant was committed, as a juvenile, to the New Jersey state home for boys, where he was a disciplinary problem. In 1963, as an adult, he was given a suspended sentence to the Connecticut reformatory for larceny, and in 1964 was committed to the Connecticut reformatory for an indefinite sentence on two counts of forgery.
The court, in sentencing, observed that defendant's record was pretty bad and that he needed further discipline and should be committed to the reformatory rather than jail.
   The court was justified in considering the defendant's past record, including his previous commitment to the reformatory. The sentence is fair and not too harsh. It must stand.
PALMER, HEALEY and BARBER, Js., participated in this decision.